DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the amendment filed 12/1/20.  Claims 1, 16, and 31 have been amended.  Claims 9-11, 24-26, and 32-35 are cancelled.  Claims 1-8, 12-23, and 27-31 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 12-23, and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, independent claim 1 (and similar independent claims 16 and 31) recites: assigning weights to words in a healthcare taxonomy; continuously: (a) identifying using the weights assigned to the words of the healthcare taxonomy and linguistic rules, the adverse effects resulting from consuming the healthcare products described in the one or more reports; (b) generating a score for each of the one or more reports describing the identified adverse effects resulting from consuming the healthcare products, wherein the weights of assigned to the words of the healthcare taxonomy are used in generating of the score; (c) flagging each of the one or more reports having the generated score above a predefined threshold as worthy of an investigation by human experts; (d) processing the flagged reports by the human experts; (e) receiving, from the human experts, feedback regarding precision of the generated score of the flagged reports and (f) updating the weights assigned to the words of the healthcare taxonomy in accordance with the received 
The aforementioned limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting one or more networks, a computing device, a non-transitory computer-readable medium, processors, and a computer used to perform the aforementioned limitations nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the one or more networks, a computing device, a non-transitory computer-readable medium, processors, and a computer are recited at a high-level of generality (i.e., performing generic computer functions of assigning, identifying, generating, flagging, processing, receiving, and updating information) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Claims 2-8, 12-15, 17-23, and 27-30 are ultimately dependent from Claim(s) 1 and 16 and include all the limitations of Claim(s) 1 and 16. Therefore, claim(s) 2-8, 12-15, 17-23, and 27-30 recite the same abstract idea. Claims 2-8, 12-15, 17-23, and 27-30 describe further limitations regarding mining, searching, identifying, correcting, assigning weights, alerting, detecting, and updating.  These are all just further describing the abstract idea recited in claims 1 and 16, without adding significantly more.  Claims 1-8, 12-23, and 27-31 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than  mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Response to Arguments
Applicant's arguments filed 12/1/20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 12/1/20.
(1) Reconsideration and withdrawal of the 101 rejection is respectfully requested.

(A)  As per the first argument,  limitations that are indicative of an inventive concept (aka “significantly more”) are:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d)
Limitations that are not indicative of an inventive concept (aka “significantly more”):
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
The newly added limitations merely recite “continuously” performing the steps and “automatically identifying…mentions of the adverse effects….” without reciting any technology other than a generic “computing device” nor does Examiner see any improvement to technology.
Furthermore, the one or more networks, a computing device, a non-transitory computer-readable medium, processors, and a computer are recited at a high-level of generality (i.e., performing generic computer functions of assigning, identifying, generating, flagging, processing, receiving, and updating information) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.  Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686